UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuantto Section 13 OR 15(d)of The Securities Exchange Actof 1934 Date of report (Date of earliest event reported): April 28, 2011 INVACARE CORPORATION (Exact name of registrant as specified in its charter) Ohio 001-15103 95-2680965 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No) One Invacare Way, P.O. Box 4028, Elyria, Ohio 44036 (Address of principal executive offices, including zip code) (440) 329-6000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. OnApril 28, 2011, Invacare Corporation (the “Company”) issued a press release regarding its financial results for the three months endedMarch 31, 2011.The press release is furnished herewith as Exhibit 99.1. The attached press release contains non-GAAP financial measures.In the press release, the Company has provided a reconciliation of the non-GAAP financial measures to the most directly comparable GAAP financial measure. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Press Release, dated April 28, 2011. SIGNATURE Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. Invacare Corporation (Registrant) Date:April 28, 2011 /s/ Robert K. Gudbranson Robert K. Gudbranson Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release, dated April 28, 2011.
